Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant presents Claims 1-20 for examination.  The Office rejects Claims 1-20 as detailed below.
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Office rejects Claim 20 and any corresponding dependent claims under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims refer to a “computer readable medium,” and given the broadest reasonable interpretation in light of the specification, the language may be interpreted to include non-statutory subject matter.  Applicant may overcome this rejection by amending the claims to explicitly refer to a "non-transitory, computer-readable storage medium” (See USPTO Notice, "Subject Matter Eligibility of Computer Readable Media,” 26 Jan 2010).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims 1-3, 10-14 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Decurtins (Corsin Decurtins; “Software Dependencies and Keeping Them Up-To-Date”; Netcetera.com Website [full url in ref.]; 2017):
As for Claim 1, Decurtins teaches acquiring upgrading information of each component to be upgraded; determining an upgrading strategy of the each component to be upgraded according to the upgrading information of the each component to be upgraded; upgrading according to the upgrading strategy of the each component to be upgraded (P6/7: “Modern software development processes with their automated pipelines (continuous [update] delivery / continuous deployment) mesh well with this kind of development. Updates to dependencies such as libraries, runtime environments or services can be automated and integrated directly into the software delivery pipeline. The build environment checks continuously to see whether new versions of dependencies [to the present update] are available. If so, the updates are automatically integrated and the software delivery pipeline is kicked into action with build, testing, deployment etc. Only when there are errors, software developers do have to intervene 
As for Claim 2, which depends on Claim 1, Decurtins teaches wherein determining the upgrading strategy of the each component to be upgraded according to the upgrading information of the each component to be upgraded comprises, in response to determination that upgrading of a second component to be upgraded is in a dependent relationship with upgrading of a first component to be upgraded, determining that an upgrading strategy of the second component to be upgraded is to upgrade the second component to be upgraded jointly with the first component to be upgraded (P6/7: “Updates to dependencies such as libraries, runtime environments or services can be automated and integrated directly into the software delivery pipeline. The build environment checks continuously to see whether new versions of dependencies [to the present update] are available. If so, the updates are automatically integrated [updated jointly] and the software delivery pipeline is kicked into action with build, testing, deployment etc.”)
As for Claim 3, which depends on Claim 2, Decurtins teaches wherein upgrading according to the upgrading strategy for the each component to be upgraded comprises, acquiring an upgrading result of the first component to be upgraded after the first component to be upgraded is upgraded; and upgrading the second component to be upgraded according to the upgrading result of the first component to be upgraded and upgrading information of the second component to be upgraded (P6/7: “…the updates are automatically integrated and the software delivery pipeline is kicked into action with build, testing, deployment etc. Only when there are errors, software developers do have to intervene manually and adjust the code as necessary.”  The system monitors the success of each component upgrade, and stops when an error is encountered.)
As for Claim 10, which depends on Claim 1, Decurtins teaches wherein the upgrading information of the each component to be upgraded comprises component identification information and component version information; and the method further comprises, determining how to upgrade the components to be upgraded by acquiring the upgrading information of the each component to be upgraded (P6/7: “Updates to dependencies such as libraries, runtime environments or services can be automated and integrated directly into the software delivery pipeline. The build environment checks continuously to see whether new versions of dependencies [to the present update] are available. If so, the updates are automatically integrated [updated jointly] and the software delivery pipeline is kicked into action with build, testing, deployment etc.”)
As for Claim 11, which depends on Claim 1, Decurtins teaches wherein determining the upgrading strategy of the each component to be upgraded according to the upgrading information of the each component to be upgraded comprises, determining, if it is determined that upgrading of a second component to be upgraded is no dependent relationship with upgrading of a first component to be upgraded, that an upgrading strategy of the first component to be upgraded is upgraded separately with the second component to be upgraded 
Claims 12-14 recite substantially the same subject matter as Claims 1-3, respectively, and stand rejected on the same basis accordingly.
Claim 20 recites substantially the same subject matter as Claim 1 and stands rejected on the same basis accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 5-9 and 16-19 under 35 U.S.C. 103 as unpatentable over Decurtins in view of Chigurapati et al. (U.S. Pat. 8,782,632):
As for Claim 5, which depends on Claim 1, Decurtins does not explicitly teach all the elements of the claim.
But Chigurapati teaches wherein the upgrading information of the each component to be upgraded comprises upgrading batches; and wherein upgrading according to the upgrading strategy of the each component to be upgraded comprises, determining an upgrading batch of each server corresponding to the component to be upgraded; upgrading each server corresponding to the each component to be upgraded in turn of the upgrading batches (Col 6 L21: “CO 116 includes [“network management system”>>] NMS 152, computers or servers 156-158, and network administrator 162. NMS 152, in one example, manages network traffic by monitoring and managing every communication device. When new release of software 164 25 becomes available, NMS 152 determines which group of NEs or nodes will be upgraded first while other NEs or nodes will be upgraded last based on a predefined upgrade scheme for minimizing service interruption.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Decurtins and Chigurapati because breaking down the systems to be upgraded into multiple groups helps minimize service disruption.
As for Claim 6, which depends on Claim 5, Chigurapati teaches wherein the upgrading strategy further comprises, at least one of a traffic switching time and a traffic mounting time between servers corresponding to the each component to be upgraded; and wherein upgrading each server corresponding to the each component to be upgraded in tum of the upgrading batches comprises, upgrading the each server corresponding to the each component to be upgraded in tum of the upgrading batches, and performing at least one or traffic switching and traffic mounting on each server according to at least one of the traffic switching time and the traffic mounting time between servers corresponding to the each component to be upgraded (Col 6 L21: “CO 116 includes [“network management system”>>] NMS 152, computers or servers 156-158, and network administrator 162. NMS 152, in one example, manages network 
As for Claim 7, which depends on Claim 5, Chigurapati teaches wherein upgrading each server corresponding to the each component to be upgraded in turn of the upgrading batches comprises, verifying an upgrading result of each server corresponding to a current batch of component to be upgraded before upgrading each server corresponding to a next batch of component to be upgraded; and upgrading, each server corresponding to the next batch of component to be upgraded, if it is determined that the upgrading result of the each server corresponding to the component to be upgraded of the current batch is validated (Col 6 L21: “CO 116 includes [“network management system”>>] NMS 152, computers or servers 156-158, and network administrator 162. NMS 152, in one example, manages network traffic by monitoring and managing every communication device. When new release of software 164 25 becomes available, NMS 152 determines which group of NEs or nodes will be upgraded first while other NEs or nodes will be upgraded last based on a predefined upgrade scheme for minimizing service interruption.”  That is the point of grouping is to validate on a subset before increasing the update to a larger pool, minimizing the risk of errors and downtime.)
As for Claim 8, which depends on Claim 5, Chigurapati teaches after upgrading according to the upgrading strategy of the each component to be upgraded, further comprising, saving the upgrading strategy of the each component to be upgraded, and re-upgrading according to the upgrading strategy when determining to perform a rollback operation (Col 4 L28: “It should be noted that software upgrade may also include software modification as well as software downgrade [i.e., rollbacks].”
As for Claim 9, which depends on Claim 5, Decurtins teaches, determining, an upgrading order of servers, by a deployment computer room and a deployment environment corresponding to the component to be upgraded; and the deployment environment is that the server is used to perform a test or is to be launched to be used after the test is completed (P6/7: “The build environment checks continuously to see whether new versions of dependencies [to the present update] are available. If so, the updates are automatically integrated and the software delivery pipeline is kicked into action with build, testing, deployment etc.”)
Claims 16 and 18-19 recite substantially the same subject matter as Claims 5 and 7-8, respectively, and stand rejected on the same basis accordingly.
As for Claim 17, which depends on Claim 16, Chigurapati teaches wherein the upgrading strategy further comprises, a traffic switching time and/or a traffic mounting time between servers corresponding to the each component to be upgraded; and wherein upgrading each server corresponding to the each component to be upgraded in turn of the upgrading batches comprises, upgrading the each server corresponding to the each component to be upgraded in turn of the upgrading batches, and performing traffic switching and/or traffic mounting on each server according to the traffic switching time and/or the traffic mounting time between servers corresponding to the each component to be upgraded  (Col 6, L21: “CO 116 includes [“network management system”>>] NMS 152, computers or servers 156-158, and network administrator 162. NMS 152, in one example, manages network traffic by monitoring and managing every communication device. When new release of software 164 25 becomes available, NMS 152 determines which group of NEs or nodes will be upgraded first while other NEs or nodes will be upgraded last based on a predefined upgrade scheme for minimizing service interruption.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-F*] relate to software update dependency managament.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. T./
Examiner, Art Unit 2191

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191